RESOLUCIÓN
Examinada la Solicitud de Reinstalación presentada por el Sr. Nelson Rivera Cabrera, se accede a solicitado y se autoriza su reinstalación al ejercicio de la abogacía únicamente. No será considerada su solicitud de admisión a la notaría hasta tanto subsane las deficiencias notariales que aún están pendientes, según se desprende de la Mo-ción Informativa de la Directora de la Oficina de Inspec-ción de Notarías de 21 de febrero de 2003, incluso las ex-plicaciones de rigor para la presentación tardía de las notificaciones e índices notariales a los cuales se hace re-*675ferencia en esa moción, conforme lo exige la Regla 63 del Reglamento Notarial de Puerto Rico, 4 L.P.R.A. Ap. XXIV.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rebollo López no intervino.
(.Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo